Title: To James Madison from William Pinkney, 11 July 1803
From: Pinkney, William
To: Madison, James


Sir
London July 11th. 1803
I had the Honor to receive two Days ago, your Letter of the 3d. of May, with its Enclosures, charging me with the future Management of the Affair of the Maryland Claim; and I beg you to have the Goodness to assure the President that I entertain a just Sense of the high Value of this flattering Mark of his Confidence & of that of the Government of Maryland; and that I shall apply myself without Loss of Time to the Fulfilment, so far as may depend on me, of the Views to which it relates. The Footing upon which Mr. King finally left this Claim may undoubtedly authorize a Hope that the principal Obstacles to its speedy and satisfactory Adjustment have been already removed. In the Course of a few Weeks it will perhaps be practicable to ascertain, with some Degree of Certainty, how far this Expectation is likely to be justified by the Event. In the mean Time my utmost Efforts, to which I shall take the Liberty to ask the Aid of the American Minister on his Arrival, shall be employed for its Accomplishment. I have the Honor to be with the greatest Respect & Esteem—Yr. mo. obed Servt.
Wm. Pinkney

 

   
   RC (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Papers Relative to the Commissioners, vol. 4). Docketed by Wagner as received 5 Sept.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:568, 569.



   
   For the business of the Maryland bank stock, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:164 n. 1.


